DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03 May 2022 have been fully considered but they are not persuasive. The applicant argues that Azarko fails to disclose “receiving data associated with one or more sensors located at an entry or exit point of a premises.” The applicant further argues that because this limitation is not met, Azarko cannot teach “determining based on the data associated with the one or more sensors, signal characteristic data associated with one or more client devices at a time which the one or more client devices are proximate to the one or more sensors.” The examiner, however, respectfully disagrees.
Azarko teaches a two-sided system that triggers a selected functionality in operable equipment responsive to a triggering event (0033). This two-sided system is comprised of one or more receivers and transmitters that communicate over given frequency bandwidths when an ECU and a tag are within a mutual recognition zone (0033).
The one or more receivers and transmitters read on the claimed sensors located at an entry or exit point of a premises. These receivers and transmitters are radar receivers and transmitters (item 14) that recognize a movement pattern at close predetermined distances (0047, 0048). Figure 1 shows that these sensors are located at entry or exit points as they are located at the driver’s side door, side door, rear door or other areas of interest (0048). Thus, the limitation “receiving data associated with one or more sensors located at an entry or exit point of a premises” is met and because this limitation is met, “determining based on the data associated with the one or more sensors, signal characteristic data associated with one or more client devices at a time which the one or more client devices are proximate to the one or more sensors” is also disclosed in Azarko.
Azarko shows that in the triggering mode, a tag 12 and an ECU 7 communicate to recognize a specific movement by a targeted person or object, which typically corresponds to movement of a targeted human carrying the tag, such as a user 15 or a user 16, who apparently are in possession of the tag. Radar can monitor any mass in its field, whether carrying a tag or not. Thus, references to a target, a targeted tag, or a targeted object, user, person or human all can refer to a target of radar unless used in context where specifically differentiated. The radar device (claimed sensors) will use higher frequency, radar bandwidth, to both track the target 15, 16 and to trigger certain function(s) in or about the car (0049).
Based on the above arguments, the examiner maintains that Azarko taken solely or in combination discloses the invention as presently claimed. A rejection to the claims is set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 15, 16 and 18-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azarko, U.S. Patent Pub. No. 2021/0122333.
Regarding claims 1, 15, 19 and 20, Azarko discloses a method, comprising: receiving data associated with one or more sensors located at an entry or exit point of a premises (0033); determining, based on data associated with the one or more sensors, signal characteristic data (RSSI data or Time-of-Flight data) associated with one or more client devices at a time at which the one or more client devices are proximate to the one or more sensors (0033, 0044); determining, based on the signal characteristic data associated with the one or more client devices and the data associated with the one or more sensors, an authorized client device of the one or more client devices; and providing a service/security action to the authorized client device (when an authorized user/user device has been detected to be in the vicinity of a radar transceiver, a triggering mode is entered which triggers for example a door to lock or unlock (0033, 0045, 0046, 0048, 0049).
Regarding claims 3 and 18, Azarko discloses the method of claims 1 and 15 wherein the signal characteristic data associated with the one or more client devices comprises at least one of: a probe request, a transmission power, a received signal strength indicator (RSSI), a signal-to-noise ratio, a time of flight, a frequency, an amplitude, a data traffic characteristic, a MAC address, or an interference metric (0044).
Regarding claim 4, Azarko discloses the method of claim 1, further comprising  determining, based on the signal characteristic data associated with the one or more client devices, a signal characteristic data profile associated with the one or more client devices; and comparing, the signal characteristic data profile associated with the one or more client devices to the signal characteristic data associated with the one or more client devices (When a RF tag receives an LF signal, the tag is able to analyze the degree of decay in the LF signal and corresponding distance between an ECU and tag using RSSI or time-of-flight data. The degree of decay can be converted into a readout of distance traveled that indicates the distance between the tag and the ECU. This distance is used in determining whether the distance corresponds to triggering criteria stored in a memory for carrying out a functionality (0044).
Regarding claim 5, Azarko discloses the method of claim 1, further comprising: determining, based on the signal characteristic data associated with the authorized
client device, a user profile associated with the authorized client device; and causing, based on the user profile associated with the authorized client device, an action (When a RF tag receives an LF signal, the tag is able to analyze the degree of decay in the LF signal and corresponding distance between an ECU and tag using RSSI or time-of-flight data. The degree of decay can be converted into a readout of distance traveled that indicates the distance between the tag and the ECU. This distance is used in determining whether the distance corresponds to triggering criteria stored in a memory for carrying out a functionality or action (0044).
	Regarding claim 6, Azarko discloses the method of claim 5, wherein the action comprises at least one of: sending a message (reads on the signal communication between the tag and the ECU which contains a trigger pattern), triggering an alarm, determining a lighting setting, or determining an audio setting (0044).
Regarding claim 7, Azarko discloses the method of claim 6, wherein sending the message comprises: sending, to a computing device, the message, wherein the message comprises at least one of: the signal characteristic data associated with the one or more client devices, a position of the one or more client devices (an indication of the distance between the tag and the ECU), an identifier associated with the one or more client devices, or an option associated with the one or more client devices (0044).
Regarding claim 16, Azarko discloses the method of claim 15, wherein the one or more sensors comprise at least one of a motion detector, thermal sensor, window alarm, door alarm, proximity sensor, or camera (0047).
Regarding claims 21 and 22, Azarko discloses determining, based on the signal characteristic data associated with the one or more client devices, a boundary of the premises (the mutual recognition zone) (0033).
Regarding claim 23, Azarko discloses the method of claim 15 further comprising determining, based on the position of the one or more client devices relative to the entry point or the exit point of the premises and the position of the one or more client devices relative to the one or more access points, a boundary of the premises (0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azarko as applied to claims 1 and 15 above, and further in view of Rosenburg et al. (Rosenburg), U.S. Patent Pub. No. 2020/0322917.
Regarding claims 2 and 17, Azarko discloses the method of claims 1 and 15 as described above. Azarko, however, fails to disclose, wherein the data associated with the one or more sensors located at the entry point or the exit point of the premises comprises an indication that a door or window has been opened or broken.
In a similar field of endeavor, Rosenberg discloses systems, devices, methods and program products enhancing structure walkthroughs. Rosenberg further discloses 
data associated with the one or more sensors located at the entry point or the exit point of the premises comprises an indication that a door or window has been opened or broken (0134).
	Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Azarko with teachings of Rosenberg for the purpose of monitoring whether doors/windows have been locked in an effort to increase security as described in Rosenberg (0131, 0134).

Claims 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azarko in view of Baxley et al. (Baxley), U.S. Patent Pub. No. 2016/0127931.
Regarding claim 8, Azarko discloses a method comprising: receiving data associated with one or more sensors located at an entry point or an exit point of a premises; determining, based on the data associated with the one or more sensors, signal characteristic data associated with one or more client devices at a time at which the one or more client devices are proximate the one or more sensors (as explained for claim 1) (see 0033, 0047-0049)
Azarko, however, fails to disclose determining, based on the signal characteristic data associated with the one or more client devices, and data associated with one or more sensors, a position of an unauthorized client device of the one or more client devices relative to the boundary; and causing, based the position of the unauthorized client device relative to the boundary, a security action.
In a similar field of endeavor, Baxley discloses efficient localization of transmitters within complex electromagnetic environments. Baxley further discloses determining, based on the signal characteristic data associated with the one or more client devices and sensors, a position of an unauthorized client device of the one or more client devices relative to the boundary; and causing, based the position of the unauthorized client device relative to the boundary, a security action (Based on signal analysis, the system determines if a user device is unauthorized to be in a specific location and if the user device is unauthorized, a user or administrator is alerted, 0048, 0049, and the unauthorized device may be flagged as malicious or potentially malicious, (0128).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Azarko with the teachings of Baxley for the purpose of identifying unauthorized user devices in an effort to increase system security.
Regarding claim 10, Azarko as modified discloses the method of claim 8, wherein the one or more sensors comprise at least one of a motion detector, thermal sensor, window alarm, door alarm, proximity sensor, or camera (0047).
Regarding claim 11, Azarko as modified discloses the method of claim 8, wherein the one or more client devices comprises at least one of a computer (mobile tag/key fob), laptop, mobile phone, or tablet (0036, 0063, 0064).
Regarding claim 12, Azarko as modified discloses the method of claim 8, wherein the signal characteristic data associated with the one or more client devices comprises at least one of a received signal strength indicator, transmission power, data traffic characteristic, or probe request (0044).
Regarding claim 13, the combination of Azarko and Baxley discloses the method of claim 8, wherein determining the unauthorized client device comprises: determining, based on the signal characteristic data associated with the one or more client devices, a signal characteristic data profile associated with the one or more client devices; and  
comparing, the signal characteristic data profile associated with the one or more client devices to the signal characteristic data associated with the one or more client devices (When a RF tag receives an LF signal, the tag is able to analyze the degree of decay in the LF signal and corresponding distance between an ECU and tag using RSSI or time-of-flight data. The degree of decay can be converted into a readout of distance traveled that indicates the distance between the tag and the ECU. This distance is used in determining whether the distance corresponds to triggering criteria stored in a memory for carrying out a functionality or action (Azarko, 0044 and Baxley, 0048, 0049).
	Regarding claim 14, the combination of Azarko and Baxley discloses the method of claim 8, wherein the security action comprises a home security action or a network security action (Azarko, 0063 and Baxley, 0028, 0032).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azarko and Baxley as applied to claim 8 above, and further in view of Rosenberg.
Regarding claim 9, the combination of Azarko and Baxley discloses the method of claim 8 as described. The combination, however, fails to disclose wherein the data associated with the one or more sensors located at the entry point or the exit point of the premises comprises an indication that a door or window has been opened or broken.
Rosenberg discloses wherein data associated with the one or more sensors located at the entry point or the exit point of the premises comprises an indication that a door or window has been opened or broken (0134).
	Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Azarko and Baxley with teachings of Rosenberg for the purpose of monitoring whether doors/windows have been locked in an effort to increase security as described in Rosenberg (0131, 0134).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646